         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  CHRISTOPHER M. HINSON, JR.,

                                                Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 118-025

                  COI CUMMINGS; MARY ALSTON, Medical Director;
                  RUTHIE SHELTON, Deputy Warden; and BRANDON
                  COUSSENS, SART Team,

                                                 Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated November 26, 2018 adopting the Report and Recommendation as the

                     opinion of the Court, that the Defendants' Motions to dismiss are granted, and this case is dismissed.

                     This case stands closed.




            11/26/2018                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
